Citation Nr: 0707509	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-22 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss disability.  

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2004 and January 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.


FINDINGS OF FACT

1.  The veteran's hearing loss disability is manifested by no 
Level I hearing loss in both ears.  

2.  Left knee disability was not present in service or within 
a year of discharge, and is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

2.  Left knee disability was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of arthritis 
of the left knee during such service may not presumed.   38 
U.S.C.A. §§ 1101, 1110, 1112, 1154(West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in August 2004, prior to its initial adjudication of 
the knee claim, to include notice that he should submit all 
pertinent evidence in his possession.  Although it did not 
send him a VCAA letter which addresses the initial rating 
claim, he was informed of the criteria for evaluating the 
disability in the Statement of the Case.  Although he was not 
informed of any additional evidence or information that he 
should submit, the Board believes there was no need for the 
veteran to submit additional evidence or information because 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi,  3 Vet. App. 345, 349 
(1992).  In this case, the RO arranged for the veteran to be 
afforded the examinations required for rating purposes.  

While the veteran has not been provided notice of the type of 
evidence necessary to establish an effective date for an 
increased rating for bilateral hearing loss or notice 
concerning the disability-rating or effective-date elements 
of his service connection claim,  the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not in order for the 
veteran's bilateral hearing loss and service connection is 
not in order for his left knee disability.  Therefore, the 
failure to provide notice with respect to those elements of 
the claims was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Bilateral Hearing Loss

Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2006).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the pure tone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  That numeral will then be elevated to the higher 
Roman numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86 (2006).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is seeking a compensable rating for his service-
connected bilateral hearing loss.  He has alleged a number of 
bases for a compensable rating but for the most part the 
alleged bases simply are not relevant to rating his hearing 
loss disability.  Although the Board is sympathetic to the 
veteran's complaints, as noted above, disability ratings for 
hearing loss are derived from a mechanical application of the 
rating schedule to the numeric designations resulting from 
audiometric testing.

The veteran was afforded a VA audiological examination in 
April 2004.  The following audiometric findings were 
reported:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
50
60
65
53
LEFT
30
45
60
75
53

Speech audiometry results showed speech recognition ability 
of 96 percent in the right ear and 92 in the left ear.  The 
diagnosis was mild-to-moderate sensorineural hearing loss 
through 2000 Hz becoming moderately severe thereafter in the 
right ear and mild-to-moderate sensorineural hearing loss 
through 2000 Hz slopping from a moderately severe-to-severe 
sensorineural hearing loss thereafter in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

The veteran was afforded a second VA audiological examination 
in May 2005.  The following audiometric findings were 
reported at that time:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
60
60
55
53
LEFT
35
45
45
55
45

Speech audiometry results showed speech recognition ability 
of 94 percent in the right ear and 94 in the left ear.  The 
diagnosis was mild to moderate hearing loss in both ears.

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

The Board notes that the veteran has stated that VA has 
recommended that he wear a hearing aid.  The veteran has also 
stated that his hearing loss is due to his proximity to a 
building being blown up in Italy and to his proximity to 
artillery fire.  Although these statements were relevant to 
the issue of service connection, they do not provide the 
specific information required for rating purposes.  

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his bilateral hearing loss, and that the 
manifestations of the disability are those contemplated by 
the scheduler criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be to a compensable degree.  Therefore, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  

Accordingly, the Board concludes that a preponderance of the 
evidence is against the claim, and the disability is properly 
evaluated as noncompensably disabling.

Left Knee Disability

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he injured his left knee during 
service when he was assigned to combat convoy duty guarding 
and directing the movement of troop transport trucks.  He 
said that while riding a motorcycle on this assignment, he 
fell multiple times due to shell holes and debris on the 
roads.  He claims that he sought treatment for his knee.  The 
veteran further asserts that the combat presumption should 
apply.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2006).  Although it is not clear from the alleged 
circumstances of the injuries that the veteran was engaged 
with combat with the enemy at those times, the Board will 
assume for the purpose of this decision that he was and that 
the alleged injuries did occur; however, § 1154(b) does not 
negate the need for medical evidence of a nexus between the 
service trauma and a current disability.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).  

Some of the service medical records may have been destroyed 
by fire at the National Personnel Records Center.  The 
available service medical records are negative for evidence 
of a left knee disability and show that the veteran's left 
knee was found to be normal on the examination for discharge.  
The earliest post-service medical evidence of a left knee 
disorder is an August 2000 VA outpatient record.  The report 
of a September 2004 VA examination performed in response to 
the veteran's claim shows that the diagnoses included, 
"Minor trauma of the knee, service connected."  The 
examiner did not identify any residuals of the minor trauma 
and did not link the currently present degenerative changes 
of the veteran's left knee to service.  In fact, there is no 
medical evidence suggesting that a chronic left knee disorder 
was present in service or until years thereafter or medical 
evidence of a nexus between a current left knee disability 
and the veteran's military service.  

The evidence of a nexus between the veteran current left knee 
disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board concludes that a preponderance of the 
evidence is against the claim.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss disability is denied.

Service connection for a left knee disability is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


